     Case 2:20-cv-02425-MTL--JFM Document 10 Filed 02/02/21 Page 1 of 5




 1   WO                                                                                     MDR

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Dino Bennetti,                                  No. CV 20-02425-PHX-MTL (JFM)
10                         Plaintiff,
11    v.                                              ORDER
12
      Assistant Attorney General Lucy Rand,
13    et al.,
14                         Defendants.
15
16          On December 16, 2020, Plaintiff Dino Bennetti, who is confined in the Arizona
17   State Prison Complex-Lewis in Buckeye, Arizona, filed a pro se civil rights Complaint
18   pursuant to 42 U.S.C. § 1983 (Doc. 1), an Application to Proceed In Forma
19   Pauperis (Doc. 2), a Motion for Preliminary Injunction (Doc. 4), and a Motion for
20   Temporary Restraining Order (Doc. 5). Because it appeared that Plaintiff has at least
21   “three strikes” under 28 U.S.C. § 1915(g), the Court issued a December 23, 2020 Order to
22   Show Cause that delineated Plaintiff’s prior dismissals, notified Plaintiff of his potential
23   disqualification under § 1915(g), and provided him with thirty days to either pay the filing
24   and administrative fees or show cause why his prior dismissals did not preclude his in
25   forma pauperis status under § 1915(g).
26          On December 28, 2020, Plaintiff filed a Motion to Show Cause.              Although
27   Plaintiff’s assertions in his Motion to Show Cause are confusing, he appears to allege that
28   he is facing imminent danger and that although a failure to state a claim is a basis for
     Case 2:20-cv-02425-MTL--JFM Document 10 Filed 02/02/21 Page 2 of 5




 1   assessing a strike, the Court must consider “why” and “how” the plaintiff was unable to
 2   state a claim. He claims that a plaintiff seeking a temporary restraining order or preliminary
 3   injunction “must prove to the Court that you have been personally harmed or endangered
 4   by the condition or practice you are challenging” and that “limiting” him to the three-strikes
 5   issue is “fundamentally unfair and prejudicial” because “without the use or reference to the
 6   reason of ‘imminent danger’ to by-pass the § 1915(g) and 1997(e)(a) requirement, there’s
 7   no point, or reason for the Court to base their decision to allow the Plaintiff to proceed.”
 8   Plaintiff also contends that § 1915(g) violates his right of access to the courts and to petition
 9   the government for a redress of grievances.1 Finally, he asserts that the denial of access to
10   the courts issue he raises in Count Two of his Complaint is an “imminent danger claim.”
11   I.      Dismissal Pursuant to 28 U.S.C. § 1915(g)
12          A prisoner may not bring a civil action or appeal a civil judgment in forma
13   pauperis (“IFP”) if:
14                the prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
15                appeal in a court of the United States that was dismissed on the
16                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief may be granted, unless the prisoner is under
17                imminent danger of serious physical injury.
18   28 U.S.C. § 1915(g).
19          “[Section] 1915(g) should be used to deny a prisoner’s IFP status only when, after
20   careful evaluation of the order dismissing an action, and other relevant information, the
21   district court determines that the action was dismissed because it was frivolous, malicious
22   or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). “In
23   some instances, the district court docket records may be sufficient to show that a prior
24
25
26          1
             This claim has been previously rejected. See Rodriguez v. Cook, 169 F.3d 1176,
27   1179 (9th Cir. 1999)(“§ 1915(g) does not infringe on a prisoner’s constitutional right to
     access the courts”); Rivera v. Allin, 144 F.3d 719, 723-24 (11th Cir. 1998) (in forma
28   pauperis status is a privilege, not a right, and § 1915(g) does not unconstitutionally burden
     a prisoner’s access to the courts), abrogated on other grounds in Jones v. Bock, 549 U.S.
     199 (2007).

                                                   -2-
     Case 2:20-cv-02425-MTL--JFM Document 10 Filed 02/02/21 Page 3 of 5




 1   dismissal satisfies at least one of the criteria under § 1915(g) and therefore counts as a
 2   strike.” Id. at 1120.
 3            Plaintiff does not dispute that the three prior actions identified in the December 23,
 4   2020 Order—Bennetti v. Coleman, CV 19-05021-PHX-DGC (JFM) (D. Ariz.); Bennetti v.
 5   Ryan, CV 18-00108-PHX-DGC (JFM) (D. Ariz.); and Bennetti v. Ryan, CV 12-01754-
 6   PHX-FJM (SPL) (D. Ariz.)—were dismissed for failure to state a claim. “Why” and “how”
 7   these actions were dismissed for failure to state a claim is fully addressed in the Orders
 8   dismissing those actions. The Court has carefully reviewed those Orders and concludes
 9   the prior actions identified in the Court’s December 23, 2020 Order qualify as “strikes”
10   under § 1915(g).
11   II.      Imminent Danger
12            To meet the “imminent danger” requirement, the “threat or prison condition [must
13   be] real and proximate,” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (quoting
14   Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002)), and the allegations must be “specific
15   or credible.” Kinnell v. Graves, 265 F.3d 1125, 1128 (10th Cir. 2001). “[T]he exception
16   applies if the complaint makes a plausible allegation that the prisoner faced ‘imminent
17   danger of serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d
18   1047, 1055 (9th Cir. 2007) (quoting § 1915(g)). Moreover, although a court considering a
19   motion to proceed in forma pauperis, “should not attempt to evaluate the seriousness of a
20   plaintiff’s claims[, . . . ] it has never been the rule that courts must blindly accept a
21   prisoner’s allegations of imminent danger.” Taylor v. Watkins, 623 F.3d 483, 485 (7th Cir.
22   2010).
23            In his Complaint, Plaintiff alleges he has been retaliated against because he was
24   transferred to a prison different than the one to which he was supposed to be transferred,
25   his placement in that prison imposes an atypical and significant hardship,2 and he is being
26
              2
27            Plaintiff claims that if he had been transferred to the proper prison, he would have
     been able to use the phone three times a week, spend $100 a week at the commissary,
28   recreate for two hours three times a week, clean his cell three times per week, and go to the
     law library. In contrast, at the facility where he is currently confined, he can only use the
     phone once a week; spend $40 per week at the commissary, where the items are

                                                   -3-
     Case 2:20-cv-02425-MTL--JFM Document 10 Filed 02/02/21 Page 4 of 5




 1   denied access to the courts. His allegations do not show that Plaintiff is in imminent danger
 2   of serious physical injury.
 3   III.   Conclusion
 4          The Court will deny Plaintiff’s Application to Proceed In Forma Pauperis; dismiss
 5   Plaintiff’s Complaint and this action, without prejudice, pursuant to § 1915(g); and deny
 6   as moot his Motion for Preliminary Injunction and Motion for Temporary Restraining
 7   Order. If Plaintiff wants to reassert these claims in the future, he must prepay the entire
 8   $402.00 filing and administrative fees when he files his action.
 9   IT IS ORDERED:
10          (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is denied.
11          (2)    Plaintiff’s Complaint (Doc. 1) and this action are dismissed without
12   prejudice, pursuant to 28 U.S.C. § 1915(g). If Plaintiff wishes to reassert these claims in
13   the future, he must prepay the entire $402.00 filing and administrative fees when he files
14   his action.
15          (3)    Plaintiff’s Motion for Preliminary Injunction (Doc. 4) and Motion for
16   Temporary Restraining Order (Doc. 5) are denied as moot.
17          (4)    The Clerk of Court must enter judgment accordingly and close this case.
18   ....
19   ....
20   ....
21   ....
22   ....
23   ....
24   ....
25   ....
26   “regulated”; recreate for one hour three times a week; shower only three times per week;
27   and have “regulated” access to the law library. He also claims his cell is near psychiatric
     patients who “bang” and “scream at all hours” and is “so unsanitary”; he can only clean his
28   cell once a week, although “part of [the] area is being used [to quarantine] for COVID-19”;
     and he is “[f]orced to refuse showers due to showers not being cleaned and or sanitized
     since the (quar[a]ntine[e]s) use them as well.”

                                                 -4-
     Case 2:20-cv-02425-MTL--JFM Document 10 Filed 02/02/21 Page 5 of 5




 1          (5)    The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3),
 2   has considered whether an appeal of this decision would be taken in good faith and certifies
 3   that an appeal would not be taken in good faith for the reasons stated in the Order and
 4   because there is no arguable factual or legal basis for an appeal.
 5          Dated this 2nd day of February, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -5-
